  Case 19-20181          Doc 10   Filed 01/18/19 Entered 01/18/19 10:28:25            Desc Main
                                    Document     Page 1 of 2




SIM GILL, #06389
Salt Lake District Attorney
By: BRADLEY C. JOHNSON, #10638
Deputy District Attorney
35 East 500 South
Salt Lake City, Utah 84111
Telephone: (385) 468-7765
Fax: (385) 468-7800
_______________________________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF UTAH CENTRAL DIVISION


In re:                                                    [Filed Electronically]

KJM Investments LLC,                                      Bankruptcy No. 19-20181
                                                          Chapter 13

            Debtor(s).


            NOTICE OF APPEARANCE AND REQUEST FOR MATRIX ENTRY AND
              REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that, pursuant to Bankruptcy Rule 9010(b), the undersigned is

appearing on behalf of the Salt Lake County Treasurer.

         Pursuant to Bankruptcy Rules 2002(g), 3017(a) and 9007, the undersigned requests that an

entry be made on the Clerk’s Matrix in this case and that all notices, given or required to be given,

and all documents, served or required to be given, be served upon:

                                    BRADLEY C. JOHNSON
                                     Deputy District Attorney
                                         35 East 500 South
                                    Salt Lake City, Utah 84111
                                        bcjohnson@slco.org
  Case 19-20181      Doc 10   Filed 01/18/19 Entered 01/18/19 10:28:25       Desc Main
                                Document     Page 2 of 2




       DATED this 17th day of January, 2019.

                                               SIM GILL
                                               Salt Lake District Attorney


                                               /s/ Bradley C. Johnson
                                               BRADLEY C. JOHNSON
                                               Deputy District Attorney




                              CERTIFICATE OF DELIVERY

     I hereby certify that a true and correct copy of the foregoing NOTICE OF APPEARANCE
AND REQUEST FOR MATRIX ENTRY AND REQUEST FOR SERVICE OF NOTICES AND
DOCUMENTS, was delivered as noted below, to the following on 18 January 2019.

LON JENKINS, Trustee
(Received Electronically)


Pro Se
Attorney for Debtor
(Received Electronically)



                                               /s/ Ashley George
